El Juez Asociado Señoe Audrey,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan se siguieron tres pleitos contra Antonio Vázquez Bruno y su esposa, inter-puesto uno por María Concepción Delgado Vda. de Campillo, •otro por la misma demandante por sí y por sus bijas meno-res de edad María de la Concepción y Aida Campillo Delgado, y el tercero por Aida Campillo Delgado representada por su madre María Concepción Delgado Vda. de Campillo, los tres pleitos para recobrar indemnización por daños y perjuicios. Esos tres pleitos están ante nosotros por virtud de un auto ■de certiorari librado a instancia de los demandados.
El motivo alegado para que tal auto fuera expedido fue que dictada sentencia condenatoria en esos tres casos y ape-ladas por los demandados, la corte, a instancia de los ape-lantes, ordenó al taquígrafo que hiciera la transcripción de la evidencia para esas apelaciones: que después ordenó la •corte, a instancia del taquígrafo que tomó las notas del jui-cio, que los apelantes consignaran en la secretaría de la corte la suma de $80 para responder al taquígrafo dé las trans-cripciones solicitadas de la evidencia: que el 20 de septiem-bre de 1935 los demandados radicaron en la corte de distrito "una moción jurada solicitando que se determinara el mon-dante aproximado de los honorarios del taquígrafo por con-cepto de la transcripción de la evidencia y que se autorizara *218a los demandados para prestar fianza con el fin de responder-del pago de dichos honorarios, cuya moción fné declarada sin-lugar por la corte de distrito.
Los peticionarios no comparecieron ante nosotros el día. señalado para la vista de este recurso de certiorari ni tam-poco nos han presentado el memorándum de autoridades que ofrecieron y para el cual se les concedió tiempo. Por consi-guiente, todo lo que tenemos ante nosotros es la petición de-certiorari y los autos de la corte de distrito.
 Dejando a un lado cualquier defecto que la petición pueda tener, diremos que la ley de 1904 creando el cargode taquígrafo repórter en los tribunales de distrito disponepor su sección 5 (Comp. 1281) que dichos taquígrafos tendrán el deber de proporcionar a cualquiera parte en un pleiteen el que se hayan tomado notas taquigráficas copia escrita a. máquina de los autos, o de cualquier parte de los mismos, por la cual tendrán derecho a recibir, además de su sueldo,, diez centavos como honorarios por cada cien palabras, que habrá de satisfacer la parte que solicitare aquélla; y la regla. 10 de la Corte de Distrito de San Juan dice que será deber de los taquígrafos transcribir las notas taquigráficas y preparar las transcripciones de evidencia de todos aquellos asuntos civiles o criminales que se les ordenare por la corte osolicitaren las partes interesadas, pero que la parte interesada,' una vez dictada la orden o hecha la solicitud, deberá consignar en secretaría para el taquígrafo el importe de los honorarios de éste conforme al arancel.
La cantidad que se mandó consignar no es para ser en-tregada toda al taquígrafo, si hay oposición de los apelantes, sino la parte de ella que resulte ser la justa de acuerdo con la ley, como resolvimos en el caso de José de Gracia v. Gerardo Guardiola y Oscar A. Gandía, 39 D.P.R. 886. Basta que esa cantidad sea aproximada, a menos que se demuestre que sea excesiva, lo que no hicieron en este caso los apelantes.. Nos parece difícil que un taquígrafo pueda fijar el precio-exacto de la transcripción que ha de hacer de sus notas antes-*219de que las haya puesto en máquina. Por consiguiente, no te-nían razón los peticionarios para pedir qne el taquígrafo de-terminara el valor de sns honorarios pues ya lo había sido en el valor aproximado de ellos.
Tampoco la tenían cuando solicitaron que en vez de consignar el dinero calculado por el taquígrafo se les permitiese prestar una fianza para garantizar dicho pago. Lo que dispone la ley es que el taquígrafo tiene derecho a recibir diez centavos por cada cien palabras de la transcripción, no a que se le dé una fianza de que se le pagará. Además, por el procedimiento que quieren instaurar los peticionarios en este caso podría estar obligado el taquígrafo a pleitear en caso de que los apelantes o sus fiadores no hicieran el pago. Este no es el propósito de la ley.

Por lo expuesto el auto librado debe ser anulado.